COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '
                                                             No. 08-14-00085-CV
                                              '
 IN RE: A.A.,                                          AN ORIGINAL PROCEEDING
                                              '
                             Relator.                         IN MANDAMUS
                                              '

                                        JUDGMENT

       The Court has considered this cause on the Relator=s petition for writ of mandamus and

the same being considered, it is the opinion of this Court that Relator=s petition should be

dismissed as moot. We therefore dismiss as moot the petition in accordance with the opinion of

this Court.

       IT IS SO ORDERED THIS 13TH DAY OF AUGUST, 2014.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating